Exhibit 10.1

Execution Version

SHARYLAND UTILITIES, L.P.

1807 Ross Avenue

Dallas, Texas 75201

July 21, 2017

Sharyland Distribution & Transmission Services, L.L.C.

c/o InfraREIT, Inc.

1900 North Akard Street

Dallas, Texas 75201

 

Re: Letter Agreement

Ladies and Gentlemen:

Reference is made to that certain Agreement and Plan of Merger (the “Merger
Agreement”) which is being executed concurrently herewith by and among
(i) Sharyland Distribution & Transmission Services, L.L.C., a Texas limited
liability company (“SDTS”), (ii) Sharyland Utilities, L.P., a Texas limited
partnership (“SU”), (iii) SU AssetCo, L.L.C., a Texas limited liability company
(“SU AssetCo” and, together with SU, the “SU Entities”), (iv) Oncor Electric
Delivery Company LLC, a Delaware limited liability company (“Oncor”) and
(v) Oncor AssetCo LLC, a Texas limited liability company (“Oncor AssetCo”). Upon
its execution of a joinder to the Merger Agreement, SDTS AssetCo, L.L.C., a
Texas limited liability company to be formed after the date hereof by SDTS
(“SDTS AssetCo” and, together with SDTS, the “SDTS Entities”), will be joined as
a party to the Merger Agreement. Upon the terms and conditions of the Merger
Agreement, among other things, (a) each of SDTS AssetCo and SU AssetCo will be
merged with and into Oncor, pursuant to which Oncor will acquire the assets and
liabilities comprising the SDTS Package and the SU Package (each as defined in
the Merger Agreement), respectively, and (b) Oncor AssetCo will be merged with
and into SDTS, pursuant to which SDTS will acquire the assets and liabilities
comprising the Oncor T Package (as defined in the Merger Agreement). Capitalized
terms used without definition herein shall have the respective meanings assigned
to them in the Merger Agreement.

WHEREAS, the SDTS Entities and the SU Entities are making certain
representations and warranties to Oncor, and agreeing to certain covenants, in
the Merger Agreement;

WHEREAS, SDTS and SU (the “Parties”) are parties to the SU/SDTS Leases, pursuant
to which SU is the tenant and uses, maintains, operates, repairs, modifies and
exercises operational control over SDTS’s transmission and distribution assets,
including the SDTS Assets (the “Lessor/Lessee Structure”);

WHEREAS, as a result of the Lessor/Lessee Structure, SDTS is relying upon SU to
make certain of the representations and warranties made by the SDTS Entities in
the Merger Agreement, and each of the Parties depends, in whole or in part, upon
the other Party in order to comply with certain of the covenants made by the
SDTS Entities or the SU Entities, as applicable, in the Merger Agreement; and

 

   Page 1



--------------------------------------------------------------------------------

WHEREAS, in light of the foregoing, and in furtherance of the Transactions, the
Parties are entering into this side letter agreement (this “Letter Agreement”)
to memorialize their agreement with respect to the matters set forth herein;

NOW, THEREFORE, in consideration of the premises, representations, warranties,
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the Parties agree as follows:

Section 1. Representations and Warranties of SU. SU acknowledges that SDTS is
making certain representations, warranties and covenants in the Merger Agreement
relating to the SDTS Assets and the Subject SDTS Operations, and in connection
therewith is relying upon the representations, warranties and covenants of SU
set forth herein and in the SU/SDTS Leases. Accordingly, except as set forth in
the SDTS Disclosure Schedule delivered by SDTS to Oncor prior to or on the date
hereof (as it may be supplemented or amended from time to time in accordance
with the second sentence of Section 7.08 of the Merger Agreement) and the
documents attached to or incorporated by reference therein, SU hereby represents
and warrants to SDTS (as of the date hereof unless explicitly made as of another
date) as follows:

1.1. Compliance with Leases. Except as does not give rise to (i) a failure by
SDTS to satisfy the condition set forth in Section 8.02(b)(i) of the Merger
Agreement or (ii) an Oncor Indemnification Claim (as defined below) against
SDTS, (a) as of the date hereof SU is not, and as of the Closing Date SU will
not be, in breach or default of the terms of the SU/SDTS Leases and (b) neither
SU nor its subsidiaries were in breach of any other lease of electric
transmission or distribution assets between SU or its subsidiaries on the one
hand, and SDTS or its subsidiaries on the other hand, at the time any such lease
was in effect; provided, that SU is making the representation in clause
(b) solely to the extent that a remedy for the applicable breach is actually
available in accordance with the terms of such lease and the provisions of
applicable Law as of the date hereof. The SU/SDTS Leases and the leases
described in clause (b) of the preceding sentence are referred to herein as the
“Applicable Leases.”

1.2. Absence of Changes or Events. During the period from January 1, 2017
through the date hereof, except as set forth on Section 4.06 of the SDTS
Disclosure Schedule, there has not been:

1.2.1. an SDTS Material Adverse Effect arising or resulting from SU’s use,
maintenance, operation, repair, modification or operational control of the SDTS
Assets;

1.2.2. any damage, destruction, loss or casualty to any properties or assets
included in the SDTS Assets, which (after taking into account any available
insurance coverage or other sources of recovery) is material to the SDTS
Package, taken as a whole;

 

   Page 2



--------------------------------------------------------------------------------

1.2.3. the sale, transfer, lease or other disposition by SU of any material
properties or assets included in the SDTS Assets, except in the ordinary course
of business or with the written consent of SDTS;

1.2.4. to the Knowledge of SU, any material capital expenditures with respect to
the SDTS Assets or in connection with the Subject SDTS Operations other than
those contemplated by the SDTS/SU CapEx Forecast; or

1.2.5. any commitment of or agreement by SU to do, or to cause SDTS to do, any
of the foregoing.

1.3. Real Property.

1.3.1. To the Knowledge of SU (except to the extent the applicable knowledge
persons do not have knowledge of any inaccuracy caused by the action or inaction
of SU, its personnel or contractors in carrying out SU’s obligations with
respect to real property pursuant to the Applicable Leases), Section 4.08(a) of
the SDTS Disclosure Schedule sets forth a list as of the date hereof of (i) all
SDTS Owned Property, (ii) all SDTS Leasehold Property, including the SDTS Lease
under which such SDTS Leasehold Property is held and (iii) all SDTS Easements
included in the SDTS Assets.

1.3.2. To the Knowledge of SU, as of the date hereof, SDTS has good and
indefeasible fee title to all SDTS Owned Property, free and clear of all Liens
other than Permitted Encumbrances. SU has not granted or caused any SDTS Entity
to grant any third party the right to use or access the SDTS Owned Property in
any manner that interferes in any material respect with the SDTS Owned Property
or the Subject SDTS Operations or otherwise granted to any third party any
ownership in any material SDTS Owned Property, except with the written consent
of SDTS.

1.3.3. To the Knowledge of SU, (i) no SDTS Entity is in breach in any material
respect or in material default under any SDTS Real Property Agreement to which
it is a party and (ii) no counterparty to any of the SDTS Real Property
Agreements is in material default of any of its obligations under the SDTS Real
Property Agreement.

1.4. Litigation. To the Knowledge of SU, except as set forth in Section 4.10 of
the SDTS Disclosure Schedule, there is no Legal Proceeding that is pending
against any SDTS Entity or any material Legal Proceedings that has been
threatened against any SDTS Entity since June 1, 2013, in each case which
relates to the SDTS Assets or the Subject SDTS Operations.

1.5. Environmental Matters.

1.5.1. To the Knowledge of SU, as of the date hereof SU has, and as of the
Closing Date SU will have, made available, or caused to be made available, to

 

   Page 3



--------------------------------------------------------------------------------

SDTS copies of all environmental reports or assessments prepared since June 1,
2013 that are in the possession or control of SU with respect to the
environmental condition of any SDTS Assets or any environmental liability
related to the SDTS Assets or the Subject SDTS Operations (including all Phase I
and Phase II Environmental Site Assessment reports, investigations and studies).

1.5.2. Since July 13, 2010, SU has not caused the SDTS Entities to assume any
material environmental liabilities of another Person that are included in the
SDTS Liabilities.

1.5.3. Except as do not affect the SDTS Assets or the Subject SDTS Operations in
any material respect and for which Oncor would not be subject to any material
liability from acquiring the SDTS Package as a result of the SDTS Merger, to the
Knowledge of SU, there currently are not and, since the date on which SU assumed
operational control over the relevant SDTS Assets, never have been any power
generation facilities (other than back-up generation equipment) on any of the
SDTS Real Property.

1.6. Insurance. Section 4.14 of the SDTS Disclosure Schedule includes a list of
the policies of insurance maintained by SU that are in force covering the SDTS
Assets or the Subject SDTS Operations (the “SU Policies”). The SU Policies are
in full force and effect, all premiums with respect thereto covering all periods
up to and including the Closing Date have been paid, and no written notice of
cancellation or termination has been received by SU with respect to any such
policy.

1.7. Code Compliance. To the Knowledge of SU, (i) none of the SDTS Assets
constructed since July 13, 2010 were in material violation of the standards of
the then-applicable version of the NESC when constructed, and (ii) none of the
SDTS Assets are in a condition or circumstance that would require action to
bring such SDTS Assets into compliance with the NESC (after taking into account
any “grandfathered” status applicable to the SDTS Assets exempting such assets
from compliance with certain provisions of the NESC).

For purposes of this Section 1, the term “Knowledge of SU” means all matters
actually (and not constructively or by imputation) known to Greg Boggs, Mark
Meyer or Greg Wilks as of the applicable date, after reasonable inquiry by such
Persons of personnel having managerial responsibility relating to such matter on
behalf of SU (and SDTS agrees that the inclusion of those individuals in this
definition does not result in any of them having any personal liability to SDTS
or any of its Affiliates under this Letter Agreement or otherwise).

Section 2. SDTS/SU CapEx Forecast. Each of the Parties hereby covenants to the
other Party that if, during the Pre-Closing Period, such Party determines that
it is reasonably likely that the SDTS/SU CapEx Forecast will be exceeded (other
than as permitted by Section 7.01(b)(viii) of the Merger Agreement), such Party
will promptly notify the other Party of the anticipated overrun.

 

   Page 4



--------------------------------------------------------------------------------

Section 3. Additional Agreements.

3.1. During the Pre-Closing Period, each Party shall use commercially reasonable
efforts to:

3.1.1. not take any actions that would cause the other Party to breach any
provision of the Merger Agreement, except to the extent that such action is
required to maintain compliance with Good Utility Practice; and

3.1.2. cooperate to resolve such other matters or issues that may result from
the Transactions, including, for the avoidance of doubt, (i) executing any
document necessary to evidence or confirm the release of the SDTS Assets from
the applicable SU/SDTS Lease, effective as of the Closing, in accordance with
Section 7.07 of the Merger Agreement and (ii) negotiating such other changes to
any SU/SDTS Lease as may be necessary to give effect to the Transactions, the
PUCT Approval and the other matters contemplated by the Merger Agreement.

3.2. The Parties hereby agree that, upon the Closing, the applicable SU/SDTS
Lease(s) will be amended to include appropriate terms, among other changes the
Parties determine to be necessary or appropriate, (i) establishing SDTS’s rights
with respect to SU’s enforcement of its development rights (the assets funded or
developed under such rights, the “Development Assets”) in the Interconnection
Agreement to be entered into by SU and Oncor as of the Closing Date,
(ii) restricting SU’s ability to amend the terms of the Interconnection
Agreement providing for such development rights in any manner that adversely
affects SDTS without SDTS’s consent and (iii) allocating to SDTS the right to
fund and own any Development Assets on terms substantially similar to the
“Footprint Project” structure in the existing SU/SDTS Leases, which allocation
shall include as a Footprint Project any Development Asset that would have been
considered a Footprint Project prior to the Transactions due to their location
in SU’s distribution service territory.

Section 4. Certain Limitations. For the avoidance of doubt, nothing in this
Letter Agreement shall be construed to alter or affect in any manner the
relative rights and obligations of SDTS and SU:

4.1. with respect to the acquisition of assets (the “Cap Rock Assets”) from Cap
Rock Holding Corporation completed in 2010, and nothing in this Letter Agreement
shall be deemed to imply that SU is making any representation or warranty with
respect to any matter affecting the Cap Rock Assets and arising prior to the
date on which SU assumed operational control over the Cap Rock Assets; and

4.2. arising under or by virtue of any Applicable Lease, and all of the terms
and conditions of each SU/SDTS Lease shall remain in full force and effect
(except that the provisions of this Section 4.2 shall be subject to the
provisions of Section 6.6 and the last sentence of Section 7.5).

Section 5. Expenses. The Parties hereby agree that, regardless of whether the
Transactions are consummated, all expenses of the Parties incurred in connection
with the

 

   Page 5



--------------------------------------------------------------------------------

Transactions shall be paid by SDTS or SU, as applicable, in accordance with
Schedule A hereto. Each Party hereby agrees that, to the extent such Party
engages any vendors or advisors or incurs any costs in connection with the
Transactions in addition to those listed on Schedule A, all such expenses will
be the responsibility of, and any recovery of such expenses will be for the
benefit of, the Party engaging such vendors or advisors or incurring such costs,
unless otherwise mutually agreed by the Parties.

Section 6. Indemnification.

6.1. Indemnification by SU. Subject to the limitations set forth in this
Section 6, from and after the Closing, SU shall indemnify and hold harmless SDTS
from and against any and all indemnification payments made by SDTS in respect of
Claims by the Oncor Indemnitees for Losses for which the Oncor Indemnitees are
entitled to indemnification pursuant to Section 10.01(a) or (b) of the Merger
Agreement (such payments, “Required SDTS Payments”), if and to the extent such
payments arise or result from the breach of any representation, warranty or
covenant of SU contained in this Letter Agreement (any such Required SDTS
Payments, if and to the extent they arise or result from any such breach, being
referred to as “SDTS Side Letter Losses”). For purposes of determining SU’s
indemnification obligations under this Section 6.1, all Required SDTS Payments
shall be deemed limited by all applicable caps, baskets and other limitations
set forth in Section 10.06 of the Merger Agreement (“Indemnification
Limitations”) (none of which may be waived by SDTS, to the extent the waiver
thereof would give rise to liability on the part of SU hereunder, without the
prior written consent of SU). In addition, for purposes of this Section 6.1, the
benefit of the baskets provided for in Sections 10.06(b)(i) and (ii) and the
caps provided for in Section 10.06(f)(i) and (ii) (the “SDTS Baskets and Caps”)
shall be allocated between SDTS and SU from time to time in a manner (as used in
this Section 6.1, a “Pro-Rata Allocation”) such that, whenever a Required SDTS
Payment is required to be made, (i) SU shall be entitled to a portion of the
benefit of the applicable SDTS Baskets and Caps equal to the ratio of (x) the
aggregate amount of Required SDTS Payments that represent SDTS Side Letter
Losses at the time of the calculation with respect to such SDTS Baskets and Caps
(assuming for this purpose that there were no such SDTS Baskets and Caps in the
Merger Agreement) to (y) the aggregate amount of all Required SDTS Payments at
the time of the calculation with respect to such SDTS Baskets and Caps (assuming
for this purpose that there were no such SDTS Baskets and Caps in the Merger
Agreement and that SDTS were not entitled to any indemnification payments from
SU pursuant to this Section 6.1) and (ii) SDTS shall be entitled to the benefit
of such SDTS Baskets and Caps to the extent not allocated to SU pursuant to
clause (i) of this sentence. The Parties agree that the Pro-Rata Allocation of
each of SU and SDTS for purposes of this Section 6.1 may change from time to
time (including as a result of environmental and non-environmental Claims made
by the Oncor Indemnitees and the application of the applicable SDTS Baskets and
Caps thereto) and, accordingly, will be (a) calculated at the first date that a
Required SDTS Payment representing an SDTS Side Letter Loss is required to be
made under the Merger Agreement and (b) recalculated on each date thereafter
when a Required SDTS Payment is required to be made under the Merger Agreement
and on the date that is two years after the Closing Date. Promptly after giving
effect to any such recalculation pursuant to clause

 

   Page 6



--------------------------------------------------------------------------------

(b) of the preceding sentence, a true-up payment shall be made by either SDTS to
SU or SU to SDTS, as applicable, to reflect the portion of all applicable
Required SDTS Payments that would have been borne by each of SDTS and SU if the
Pro-Rata Allocation as so recalculated had applied at all times prior to or on
such date.

6.2. Indemnification by SDTS. Subject to the limitations set forth in this
Section 6, from and after the Closing, SDTS shall indemnify and hold harmless SU
from and against any and all indemnification payments made by SU in respect of
Claims by the Oncor Indemnitees for Losses for which the Oncor Indemnitees are
entitled to indemnification pursuant to Section 10.02(b) of the Merger Agreement
(such payments, “Required SU Payments”), if and to the extent such payments
arise or result from the breach of any covenant of SDTS contained in this Letter
Agreement (any such Required SU Payments, if and to the extent they arise or
result from any such breach, being referred to as “SU Side Letter Losses”). For
purposes of determining SDTS’s indemnification obligations under this
Section 6.2, all Required SU Payments shall be deemed limited by all applicable
Indemnification Limitations (none of which may be waived by SU, to the extent
the waiver thereof would give rise to liability on the part of SDTS hereunder,
without the prior written consent of SDTS). In addition, for purposes of this
Section 6.2, the benefit of the baskets provided for in Sections 10.06(c)(i) and
(ii) and the caps provided for in Sections 10.06(g)(i) and (ii) (the “SU Baskets
and Caps”) shall be allocated between SU and SDTS from time to time in a manner
(as used in this Section 6.2, a “Pro-Rata Allocation”) such that, whenever a
Required SU Payment is required to be made, (i) SDTS shall be entitled to a
portion of the benefit of the applicable SU Baskets and Caps equal to the ratio
of (x) the aggregate amount of Required SU Payments that represent SU Side
Letter Losses at the time of the calculation with respect to such SU Baskets and
Caps (assuming for this purpose that there were no such SU Baskets and Caps in
the Merger Agreement) to (y) the aggregate amount of all Required SU Payments at
the time of the calculation with respect to such SU Baskets and Caps (assuming
for this purpose that there were no such SU Baskets and Caps in the Merger
Agreement and that SU were not entitled to any indemnification payments from
SDTS pursuant to this Section 6.2) and (ii) SU shall be entitled to the benefit
of such SU Baskets and Caps to the extent not allocated to SDTS pursuant to
clause (i) of this sentence. The Parties agree that the Pro-Rata Allocation of
each of SDTS and SU for purposes of this Section 6.2 may change from time to
time (including as a result of environmental and non-environmental Claims made
by the Oncor Indemnitees and the application of the applicable SU Baskets and
Caps thereto) and, accordingly, will be (a) calculated at the first date that a
Required SU Payment representing an SU Side Letter Loss is required to be made
under the Merger Agreement and (b) recalculated on each date thereafter when a
Required SU Payment is required to be made under the Merger Agreement and on the
date that is two years after the Closing Date. Promptly after giving effect to
any such recalculation pursuant to clause (b) of the preceding sentence, a
true-up payment shall be made by either SU to SDTS or SDTS to SU, as applicable,
to reflect the portion of all applicable Required SU Payments that would have
been borne by each of SU and SDTS if the Pro-Rata Allocation as so recalculated
had applied at all times prior to or on such date.

6.3. Indemnification Procedures.

 

   Page 7



--------------------------------------------------------------------------------

6.3.1. If any Party or other Person entitled to indemnification under this
Section 6 (an “Indemnified Party”) receives written notice of any
indemnification Claim by any Oncor Indemnitee (an “Oncor Indemnification Claim”)
for which indemnity may be sought under Section 6.1 or Section 6.2, as
applicable, the Indemnified Party shall promptly provide the Party who is
obligated to indemnify it (the “Indemnifying Party”) with written notice of such
Oncor Indemnification Claim, which written notice shall state in reasonable
detail the nature, basis and the amount thereof, to the extent known, and be
accompanied by copies of the relevant notices and documents received by the
Indemnified Party that evidence or relate to such matter, and SDTS will promptly
notify the Conflicts Committee of the InfraREIT, Inc. Board of Directors of any
such Oncor Indemnification Claim upon SDTS’s receipt of notice thereof;
provided, however, that the failure of the Indemnified Party to give prompt
notice to the Indemnifying Party shall not affect the Indemnified Party’s right
to indemnification hereunder, except to the extent that the Indemnifying Party
is actually and materially prejudiced as a result of the failure to give prompt
notice. For the avoidance of doubt, the Parties acknowledge that each Oncor
Indemnification Claim may be comprised of one or more matters, and that the
procedures described in this Section 6.3 shall apply separately with respect to
each matter arising from the same or substantially similar facts.

6.3.2. The Indemnifying Party shall have the right (i) to direct the Indemnified
Party to assume the defense of any Third Party Claim underlying the Oncor
Indemnification Claim (an “Underlying Third Party Claim”), to the extent that
the Indemnified Party is permitted to exercise such right pursuant to
Section 10.05(a) of the Merger Agreement, and to participate in the defense of
such Underlying Third Party Claim and (ii) to elect to participate in the
defense of any Oncor Indemnification Claim that does not arise from a Third
Party Claim (together with any Underlying Third Party Claim, “Underlying
Claims”), in each case upon delivery of written notice (a “Participation
Notice”) to the Indemnified Party within 20 days following the receipt of the
written notice of the applicable Oncor Indemnification Claim (the “Participation
Notice Period”). If the Indemnifying Party delivers a Participation Notice in
accordance with this Section 6.3.2, then, subject to Section 6.3.3, the
Indemnifying Party and the Indemnified Party shall jointly participate in the
management and conduct of the defense of the Underlying Claim (in any such case,
a “Joint Defense”), with counsel selected by the Indemnified Party and
reasonably acceptable to the Indemnifying Party, and the Indemnifying Party and
the Indemnified Party shall each be responsible for 50% of the expenses incurred
for the Joint Defense (except that, when liability for the Underlying Claim is
ultimately determined pursuant to the procedures set forth in this Section 6.3
and the applicable provisions of the Merger Agreement, there shall be a true-up
of expenses between the Indemnified Party and the Indemnifying Party to reflect
the relative proportions in which liability of the Parties for the Underlying
Claim is borne by the Indemnified Party on the one hand and the Indemnifying
Party on the other hand); provided that, if the Indemnifying Party so elects,
the Indemnifying Party shall have the right to

 

   Page 8



--------------------------------------------------------------------------------

participate in the Joint Defense with separate counsel selected by it, and the
Indemnifying Party shall be liable for any fees or expenses incurred by any such
separate counsel. In furtherance and not in limitation of the foregoing, the
Indemnified Party and the Indemnifying Party shall (a) promptly notify the other
party of any material communication received or given in connection with any
Joint Defense, (b) subject to applicable Law, discuss with and give the other
Party (and, if applicable, its separate counsel) a reasonable opportunity to
review in advance, and consider in good faith the other Party’s reasonable
comments in connection with, any proposed filing or communication in connection
with the Joint Defense, (c) not initiate or participate or agree to participate
in any substantive meeting, telephone call or discussion with Oncor or any other
party to the Underlying Claim (in such instance, the “Counterparty”) that is the
subject of the Joint Defense unless it consults with the other Party a
reasonable amount of time in advance and, to the extent permitted by the
Counterparty and applicable Law, gives the other Party the opportunity to attend
and participate in such meeting, telephone call or discussion and (d) in all
other respects act in good faith and reasonably cooperate with the other Party
in managing, determining strategy and otherwise defending against the Underlying
Claim that is the subject of the Joint Defense; provided, however, that in the
event of any disagreement concerning any of the foregoing that remains after
giving effect to the foregoing procedures, the determination of the Indemnified
Party shall be final and conclusive; provided, further, that nothing in this
Section 6.3.2 shall prevent a Party from responding to or complying with a
subpoena or other legal process required by Law or submitting documents or
factual information in response thereto.

6.3.3. During the Participation Notice Period or, if the Indemnifying Party has
delivered a Participation Notice with respect to an Underlying Claim, at any
time within the 100 days following the expiration of the Participation Notice
Period (as applicable, the “Evaluation Period”), the Indemnified Party shall
provide to the Indemnifying Party all documents and information that are in the
possession of the Indemnified Party or can be obtained by the Indemnified Party
without undue burden that are relevant to an evaluation of such Underlying Claim
or the management or conduct of the defense thereof and shall make available its
personnel for the purpose of answering any questions that the Indemnifying Party
may have with respect thereto. Notwithstanding anything to the contrary
contained in Section 6.3.2, at any time prior to the expiration of the
Evaluation Period, the Indemnifying Party may elect to direct the management and
conduct of the defense of the applicable Underlying Claim (in each case, a
“Directed Defense”) with counsel selected by the Indemnifying Party and
reasonably acceptable to the Indemnified Party, upon delivery of written notice
(a “Direction Notice”) to the Indemnified Party. For the avoidance of doubt, if
the Indemnifying Party provides a Direction Notice with respect to an Underlying
Claim that was previously the subject of a Participation Notice, the defense
thereof will cease to be a Joint Defense subject to Section 6.3.2 and will
thereafter be deemed a Directed Defense subject to the provisions of this
Section 6.3.3. If the

 

   Page 9



--------------------------------------------------------------------------------

Indemnifying Party provides a Direction Notice to the Indemnified Party pursuant
to this Section 6.3.3, then such Direction Notice shall be deemed to constitute
an acknowledgement by the Indemnifying Party of its obligation to indemnify the
Indemnified Party in accordance with the terms and subject to the limitations
contained in this Section 6 in respect of the Underlying Claim to which the
Direction Notice relates. The Indemnified Party shall have the right to
participate in any Directed Defense; provided, however, that the determination
by the Indemnifying Person with respect to any matter relating to the management
or conduct of the defense of the Underlying Claim shall be final and conclusive;
provided, further, that the Indemnifying Party shall not be liable for any fees
or expenses incurred by any counsel other than the counsel selected by it to
conduct the Directed Defense.

6.3.4. Notwithstanding anything to the contrary contained in Section 6.3.3, if
an Underlying Claim is being managed and conducted through a Directed Defense
and, in the reasonable judgment of the Indemnified Party, there exists a
material conflict of interest between the Indemnified Party and the Indemnifying
Party with respect to an Underlying Claim that would make a Directed Defense
inappropriate or inadvisable, the Indemnified Party shall notify the
Indemnifying Party in writing of such conflict of interest as promptly as
reasonably practicable after the discovery thereof and, upon delivery of such
notice, the Indemnifying Party shall no longer be entitled to direct the defense
of the Underlying Claim pursuant to Section 6.3.3 (in which case the defense
thereof shall once again be treated as a Joint Defense pursuant to
Section 6.3.2). In addition, if an Underlying Claim is being managed and
conducted through a Joint Defense and, in the reasonable judgment of the
Indemnified Party, there exists a material conflict of interest between the
Indemnified Party and the Indemnifying Party with respect to an Underlying Claim
that would make a Joint Defense inappropriate or inadvisable, the Indemnified
Party shall notify the Indemnifying Party in writing of such conflict of
interest as promptly as reasonably practicable after the discovery thereof and,
promptly after delivery of such notice, the Indemnified Party and the
Indemnifying Party shall proceed in good faith to negotiate reasonable
limitations on the rights of the Indemnifying Party to participate in the Joint
Defense that are necessary to remedy or address such conflict of interest.

6.3.5. Notwithstanding anything to the contrary contained in this Section 6.3,
and without limiting the Indemnified Party’s obligations pursuant to
Section 10.05(a) of the Merger Agreement, neither Party will (i) admit to any
wrongdoing or (ii) consent to the entry of any judgment or enter into any
settlement with respect to the Underlying Claim, in each case, without the prior
written consent of the other Party (such written consent not to be unreasonably
withheld, conditioned or delayed); provided, however, that in the case of an
Underlying Claim that is conducted through a Joint Defense or a Directed
Defense, the Indemnified Party shall consent, to the extent permitted under
Section 10.05(a) of the Merger Agreement, to any settlement, compromise or
discharge of the Underlying Claim that the Indemnifying Party may propose and
that (a) includes as an unconditional

 

   Page 10



--------------------------------------------------------------------------------

term thereof, to the extent applicable, a complete release of the Indemnified
Party and its Affiliates from the Underlying Claim, (b) does not require the
Indemnified Party or its Affiliates to admit to any wrongdoing and (c) does not
impose any equitable relief on the Indemnified Party or its Affiliates that
could reasonably be expected to affect the conduct of their business activities
in any material respect. Whether or not the Underlying Claim is conducted
through a Joint Defense or a Directed Defense, the Indemnified Party will not
admit any liability with respect to, or consent to the entry of any judgment or
enter into any settlement with respect to or otherwise compromise or discharge,
the Underlying Claim without the prior written consent of the Indemnifying
Party. For the avoidance of doubt, whether or not the Underlying Claim is
conducted through a Joint Defense or a Directed Defense, the Indemnifying Party
will not be obligated to indemnify the Indemnified Party hereunder for any
settlement entered into or any judgment that was consented to without the prior
written consent of the Indemnifying Party.

6.3.6. For the avoidance of doubt, and notwithstanding anything to the contrary
contained in this Section 6.3, the provisions of this Section 6.3 shall not be
construed to alter or affect in any manner the obligations of any Indemnified
Party arising in its capacity as the “Indemnifying Party” under Article X of the
Merger Agreement. In the event of any conflict between the provisions of this
Section 6.3 and the provisions of Article X of the Merger Agreement, the
provisions of the Merger Agreement shall control.

6.4. Mitigation; Waiver of Subrogation.

6.4.1. Each Indemnified Party shall take reasonable steps to mitigate its Losses
upon and after becoming aware of any event which could reasonably be expected to
give rise to any Losses for which it is or may be entitled to indemnification
hereunder, including, for the avoidance of doubt, asserting any available and
applicable defense under the Merger Agreement that any asserted Oncor
Indemnification Claim is not one for which the applicable Oncor Indemnitee is
entitled to indemnification by the Indemnified Party pursuant to the Merger
Agreement.

6.4.2. The Indemnifying Party hereby waives any and every claim for recovery
from the Indemnified Party for any and all loss or damage covered by any
insurance policy maintained by the Indemnifying Party to the extent that such
loss or damage is recovered under any such policy. If the foregoing waiver will
preclude the assignment of any such claim to the extent of such recovery, by
subrogation (or otherwise), to an insurance company (or other Person), the
Indemnifying Party shall give written notice of the terms of such waiver to each
insurance company which has issued, or which may issue in the future, any such
policy of insurance (if such notice is required by the insurance policy) and
shall cause each such insurance policy to be properly endorsed by the
Indemnifying Party to, or to otherwise contain one or more provisions that
prevent the invalidation of the insurance coverage provided thereby by reason of
such waiver.

 

   Page 11



--------------------------------------------------------------------------------

6.5. Limitations on Indemnification.

6.5.1. For purposes of this Section 6, if there occurs a breach of any
representation or warranty hereunder (other than a breach under Section 1.5),
the amount of Losses incurred as a result of such breach shall be determined
without regard to any materiality, material adverse effect or other similar
qualification contained in or otherwise applicable to such representation or
warranty. For purposes of this Section 6, any inaccuracy in or breach of any
representation or warranty under Section 1.5 and the amount of Losses incurred
as a result of such breach shall be determined without regard to any materiality
qualification contained in or otherwise applicable to such provision.

6.5.2. Notwithstanding anything to the contrary contained herein, SDTS shall not
have any claim for indemnification, and SU shall not have any obligation to
indemnify SDTS, under this Section 6 with respect to any Losses arising out of a
breach of any representation or warranty in Section 1 to the extent that, as of
the date hereof, any of the officers of SDTS involved in the negotiation,
structuring or effectuation of the Transactions or the preparation of the
disclosure schedules to the Merger Agreement had actual and specific knowledge
of such breach.

6.6. Exclusive Remedy. The Parties hereby agree that, from and after the
Closing, the remedies of the Parties specifically provided for in this Section 6
shall be the sole and exclusive remedies available to the Parties for all
matters that form the basis for or relate to any Oncor Indemnification Claims
for which indemnity may be sought under Section 6.1 or Section 6.2, as
applicable, including the breach of any SU representation contained in Section 1
or any covenants of the Parties contained in Section 2 or Section 3; provided,
however, that nothing herein shall limit the right of any Party to seek specific
performance or injunctive relief in connection with the breach by the other
Party of its covenants that inure to the benefit of the first Party to the
extent that such covenants are required to be performed under Section 2 or
Section 3. Without limiting the generality of the foregoing, the Parties hereby
expressly agree that, (i) outside of the remedies specifically provided for in
this Section 6, (a) SU shall not have any liability to SDTS arising out of or
related to any breach by SU of any of the representations, warranties and
covenants set forth in Section 1, Section 2 or Section 3 of this Letter
Agreement and (b) SDTS shall not have any liability to SU arising out of or
related to any breach by SDTS of any of the covenants set forth in Section 2 or
Section 3 of this Letter Agreement and (ii) each Party, on behalf of itself and
its indemnitees, hereby irrevocably waives and relinquishes any right to, and
agrees not to seek to enforce, any indemnification, contribution, repayment or
other remedy or recourse directly or indirectly (through any director or officer
of the other party or otherwise) from any other Party with respect to any matter
identified in the first sentence of this Section 6.6 outside of the provisions
of this Section 6. Except as provided in this Section 6.6, nothing in this
Section 6 shall be construed to alter or affect in any manner the relative
rights and obligations of the Parties arising from any other agreements,
arrangements or transactions that have been or are in effect between the
Parties, including any Applicable Lease (including, for the avoidance of doubt,
as any SU/SDTS Lease may be modified or amended from time to time pursuant

 

   Page 12



--------------------------------------------------------------------------------

to Section 3.2 or otherwise). For the avoidance of doubt, nothing in this
Section 6 is intended to or shall be construed to limit the rights of either
Party to seek to enforce, or to seek any other remedy, for (x) the breach or
violation of Section 4, Section 5 or Section 7 of this Letter Agreement or
(y) any Tax claim made by Oncor pursuant to Article XI of the Merger Agreement.

6.7. Cooperation; Access to Documents and Information. The Parties shall
cooperate with each other in connection with resolving any Oncor Indemnification
Claims as to which indemnification is or may be required to be provided in
accordance with the terms of this Letter Agreement. Without limiting the
generality of the foregoing, any Indemnified Party who elects to seek
indemnification pursuant to this Letter Agreement shall provide to the
Indemnifying Party, as promptly as practicable, all documents and information
relating to any such Oncor Indemnification Claim which are in the possession of
the Indemnified Party or its Affiliates or can be obtained by the Indemnified
Party without undue cost or expense. In no event shall an Indemnifying Party be
liable to an Indemnified Party pursuant to this Section 6 for any Losses arising
from an Oncor Indemnification Claim to the extent that such Losses could
reasonably be expected to have been avoided or reduced if the Indemnified Party
had complied in a timely manner with its obligations under this Section 6.7. In
addition, notwithstanding anything to the contrary contained in this
Section 6.7, neither Party or any of its Affiliates shall be obligated to
provide to the other Party (i) any work papers or similar materials prepared by
the independent public accountants of such party or its Affiliates, except to
the extent that such accountants agree to provide access to such work papers or
similar materials upon such terms and conditions as shall be determined by such
accountants in their sole discretion, or (ii) any documents or information that
are protected by the attorney-client privilege or work product doctrines if the
applicable party determines in its reasonable discretion that providing copies
or access to such documents or information could give rise to a possible waiver
of such privilege or doctrine.

Section 7. Miscellaneous.

7.1. Assignment; Parties in Interest. Neither this Letter Agreement nor any of
the rights and obligations of the Parties may be assigned or transferred by
either Party (including by operation of law in connection with a merger or
consolidation) without the prior written consent of the other Party.
Notwithstanding any assignment or transfer of this Letter Agreement or the
rights and obligations of the Parties hereunder, each Party shall remain
responsible for all of its liabilities and obligations under this Letter
Agreement. Subject to the first sentence of this Section 7.1, this Letter
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and assigns, and no other Person shall have any
right, obligation or benefit hereunder. Any attempted assignment or transfer in
violation of this Section 7.1 shall be void.

7.2. No Third Party Beneficiaries. This Letter Agreement is for the sole benefit
of the Parties and the other Persons identified in Section 7.1, and nothing
herein expressed or implied shall give or be construed to give to any other
Person any legal or equitable rights, obligations or benefits hereunder.

 

   Page 13



--------------------------------------------------------------------------------

7.3. Notices. All notices, requests, permissions, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (i) three business days after they have been sent by registered or
certified mail, postage prepaid, (ii) when sent, if sent by facsimile
transmission, (iii) when delivered, if delivered personally to the intended
recipient, and (iv) two business days after they have been sent by overnight
delivery via recognized international courier service, in each case, addressed
to a Party at the following address for such Party:

If to SU:

Sharyland Utilities, L.P.

Attn: Greg Wilks, Chief Financial Officer

1807 Ross Avenue, 4th Floor

Dallas, TX 75201

Email: Greg.Wilks@sharyland.com

with a copy to:

Sharyland Utilities, L.P.

Attn: Associate General Counsel

1807 Ross Avenue, 4th Floor

Dallas, TX 75201

Email: Kelly.Frazier@sharyland.com

If to SDTS:

Sharyland Distribution & Transmission Services, L.L.C.

c/o InfraREIT, Inc.

Attn: Brant Meleski, Chief Financial Officer

1900 North Akard Street

Dallas, Texas 75201

Email: BMeleski@huntutility.com

with a copy to:

Sharyland Distribution & Transmission Services, L.L.C.

c/o InfraREIT, Inc.

Attn: General Counsel

1900 North Akard Street

Dallas, Texas 75201

Email: Legal@huntutility.com

 

   Page 14



--------------------------------------------------------------------------------

or to such other addresses as shall be furnished in writing by any such party to
the other party or parties hereto in accordance with the provisions of this
Section 7.3.

7.4. Headings; Interpretation.

7.4.1. The descriptive headings of the several Sections of this Letter Agreement
are inserted for convenience only, do not constitute a part of this Letter
Agreement and shall not affect in any way the meaning or interpretation of this
Letter Agreement.

7.4.2. For all purposes hereof, the terms “include,” “includes” and “including”
shall be deemed followed by the words “without limitation.” The words “hereof,”
“hereto,” “hereby,” “herein” and “hereunder” and words of similar import when
used in this Letter Agreement shall refer to this Letter Agreement as a whole
and not to any particular provision of this Letter Agreement. The term “or” is
not exclusive. The definitions contained in this Letter Agreement are applicable
to the singular as well as the plural forms of such terms. Any agreement,
instrument or Law defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or Law as
from time to time amended, modified or supplemented. References to a Person are
also to its permitted successors and assigns.

7.5. Entire Agreement. This Letter Agreement, including the Schedule hereto,
constitutes the entire agreement between the Parties with respect to the subject
matter hereof, including all Oncor Indemnification Claims against either of the
Parties, and except as expressly provided in Section 4.2 and the last sentence
of Section 6.6, cancels, merges and supersedes all prior and contemporaneous
oral or written agreements, representations and warranties, arrangements and
understandings relating to the subject matter hereof. In the event of any
conflict between the provisions of this Letter Agreement and the provisions of
any Applicable Lease, the provisions of this Letter Agreement shall control.

7.6. Severability; Enforcement. The invalidity, illegality or unenforceability
of any provision of this Letter Agreement or portion hereof shall not affect the
validity, force or effect of the remaining provisions or portions hereof. If it
is ever held that any restriction hereunder is too broad to permit enforcement
of such restriction to its fullest extent, each Party agrees that a court of
competent jurisdiction may enforce such restriction to the maximum extent
permitted by Law, and each Party hereby consents and agrees that such scope may
be judicially modified accordingly in any Legal Proceeding brought to enforce
such restriction.

7.7. Governing Law. This Letter Agreement and any disputes arising under or
related hereto (whether for breach of contract, tortious conduct or otherwise)
shall be governed and construed in accordance with the laws of the State of
Texas, without reference to its conflicts of law principles.

 

   Page 15



--------------------------------------------------------------------------------

7.8. Arbitration. Any dispute under this Letter Agreement shall, if not resolved
by the Parties within 90 days after notice of such dispute is served by one
Party to the other, be submitted to an “Arbitration Panel” comprised of three
members; provided, however, that either Party may seek specific enforcement of
the indemnification procedures contained in Section 6.3 or the arbitration
provisions contained in this Section 7.8 in any court of competent jurisdiction
located in the State of Texas. No more than one panel member may be with the
same firm, and no panel member may have an economic interest in the outcome of
the arbitration.

7.8.1. The Arbitration Panel shall be selected as follows: Within five business
days after the expiration of the period referenced above, SDTS shall select its
panel member meeting the criteria of the above paragraph (the “SDTS Panel
Member”) and SU shall select its panel member meeting the criteria of the above
paragraph (the “SU Panel Member”). If a Party fails to timely select its
respective panel member, the other Party may notify such Party in writing of
such failure, and if such Party fails to select its respective panel member
within three business days from such notice, then the other Party may select
such panel member on such Party’s behalf. Within ten business days after the
selection of the SDTS Panel Member and the SU Panel Member, the SDTS Panel
Member and the SU Panel Member shall jointly select a third panel member meeting
the criteria of the above paragraph (the “Third Panel Member”). If the SDTS
Panel Member and the SU Panel Member fail to timely select the Third Panel
Member and such failure continues for more than three business days after
written notice of such failure is delivered to the SDTS Panel Member and SU
Panel Member by either SDTS or SU, either SDTS or SU may request the managing
officer of the American Arbitration Association to appoint the Third Panel
Member.

7.8.2. Within 10 business days after the selection of the Arbitration Panel,
each Party shall submit to the Arbitration Panel a written statement identifying
its summary of the issues and claims. Any Party may also request an evidentiary
hearing on the merits in addition to the submission of written statements. The
Arbitration Panel shall make its decision within 20 days after the later of
(i) the submission of such written statements of particulars, and (ii) the
conclusion of any evidentiary hearing on the merits. The Arbitration Panel shall
reach its decision by majority vote and shall communicate its decision by
written notice to the Parties.

7.8.3. The decision by the Arbitration Panel shall be final, binding and
conclusive and shall be non-appealable and enforceable in any court having
jurisdiction. All hearings and proceedings held by the Arbitration Panel shall
take place in Dallas, Texas.

7.8.4. The resolution procedure described herein shall be governed by the
Commercial Rules of the American Arbitration Association and subject to the
Texas General Arbitration Act to the extent such act is applicable hereto.

 

   Page 16



--------------------------------------------------------------------------------

7.8.5. The Parties shall bear equally the fees, costs and expenses of the
Arbitration Panel in conducting the arbitration.

[Signature Page Follows]

 

   Page 17



--------------------------------------------------------------------------------

If you are in agreement with the terms of this Letter Agreement, please execute
one copy of this Letter Agreement in the space provided below and return it to
the undersigned, whereupon this Letter Agreement will represent the binding
agreement of the Parties hereto.

Very truly yours,

 

SHARYLAND UTILITIES, L.P. By:   /s/ Greg Wilks             Name:   Greg Wilks
Title:   Chief Financial Officer



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED

as of the date first set forth above:

SHARYLAND DISTRIBUTION &
TRANSMISSION SERVICES, L.L.C. By:   /s/ Brant Meleski             Name:   Brant
Meleski Title:   Chief Financial Officer



--------------------------------------------------------------------------------

Schedule A

Allocation of Transaction Expenses

SDTS Responsibility

 

Category

   Percentage
Responsibility

Baker Botts — M&A counsel

   97%

Sutherland — Regulatory counsel (Post 3/28/17)

   97%

Counsel on Call

   97%

Evercore

   100%

Andrews Kurth

   100%

LEK

   100%

SU Responsibility

 

Category

   Percentage
Responsibility

Baker Botts — M&A counsel

   3%

Sutherland — Regulatory counsel (Post 3/28/17)

   3%

Counsel on Call

   3%

Baker Botts — Contract review

   100%

GDS

   100%

Coates

   100%

Sidley (SU topics)

   100%

Executive/Officer Severance Expenses

   100%
